Exhibit 32.2 WRITTEN STATEMENT OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350 Solely for the purposes of complying with 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, the undersigned Vice President and Chief Financial Officer of Whiting Petroleum Corporation, a Delaware corporation (the “Company”), hereby certify, based on my knowledge, that the Quarterly Report on Form10-Q of the Company for the quarter ended September 30, 2011 (the “Report”) fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and that information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Michael J. Stevens Michael J. Stevens Vice President and Chief Financial Officer Date: November 3, 2011
